DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/20 has been considered by the examiner.


Response to Amendment
The applicant has amended the following: 
		Claims: 1, 3-5, 8-10, 12-14 and 17-20 have been amended. 
		Claims: 6, and 15 have not been amended. 
		Claims: 2, 7, 11 and 16 have been cancelled. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 8-10, 12-15 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3-6, 8-10, 12-15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Independent claim 1, and independent claim 10 and independent claim 19 recites, inter alia, “when receiving, in response to sending the paging message within the first paging area, signaling or data sent by the terminal from an area outside of the first paging area, determine that the first paging area for the terminal is incorrect;” which indicates that a paging message or an indication of a paging message has to be received by the terminal in order for a paging response message can be sent by the terminal from an area outside of a first paging area where a paging message is sent.  A  “optionally, if receiving signaling or data sent by the terminal from an area other than the paging area, the AMF determines that the paging area is incorrect.  For example, the UE sends a paging response message to a base station …” which supports the amended limitations but there does not appear to be any disclosure in the applicant’s specification as to how the UE would be able to receive the paging message or how the UE would be able to receive any indication regarding the paging message in order for the UE to be able to send a paging response when the UE is in an area outside of the first paging area (i.e. if the UE is located in a second current area when sending a paging response to a paging message sent to a first different paging area, then how is the UE able to receive the paging message or any indication of the paging message in order to determine that it needs to send a paging response when said paging message is sent to a first different area than the second current area location of the UE) as the claimed function appears to be relevant and critical to the claimed invention but no indication in the applicant’s specification would enable one of ordinary skill in the art to make and/or use as to how said function is performed, the claims therefore contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention and are therefore rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.
Dependent claims, 3-6, 8-9, 12-15, 17-18 and 20 are dependent upon the independent claims and are therefore subject to the same rejection as indicated above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-4, 10, 12-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwai (US Patent Publication 2014/0364156 herein after referenced as Iwai) in view of Guo et al. (US Patent Publication 2009/0213762 herein after referenced as Guo).

Regarding claim 1 and claim 10 and claim 19, Iwai discloses:
A method, comprising: and An apparatus, comprising: at least one processor; and a non-transitory memory storing computer instructions, which when executed by the at least one processor, enable the apparatus to perform the following: and A system, (Iwai, [0080] discloses the determination of the paging area based on the downlink data attribute that is the function of the PA control unit (i.e. reads on network data analytics network element) shown in Fig. 2 may be arranged as being separated from the mobility management node the performs the paging instruction such as the instruction unit (i.e. reads on an access and mobility management network element); Iwai, Fig. 2 & [0063]-[0064] discloses the paging area PA control unit includes a PA determining unit that determines the PA of the mobile station (i.e. reads on terminal) using the downlink data attribute included in the downlink data notification and discloses the paging instruction unit sends a paging instruction to the base station within the PA that is determined by the PA determining unit (i.e. indicates obviousness that the paging instruction unit would need to obtain and receive the paging area PA from the PA control unit); Iwai, [0051]-[0054] discloses the downlink data attribute used in determining PA may include at least one of a data type, a protocol type, port number, etc. and the data type includes an emergency alert, voice, mail, etc. (i.e. reads on type of service) and discloses when the emergency alert arrives, the mobility management node may determine a sufficiently large paging area of the mobile station including the current location registration area of the mobile station (i.e. indicates obviousness of the paging areas associated with an emergency alert type of service) and discloses when the voice data arrives, the mobility management node may determine the paging area including the current location registration area of the  of the mobile station and a location registration area adjacent thereto (i.e. indicates obviousness of the paging areas associated with a voice type of service) and when the mail data arrives, the mobility management node may determine as the paging area a base station or a cell within a predetermined distance from the center of the current location registration area of the mobile device (i.e. indicates obviousness of the paging areas associated with a mail type of service); Iwai, [0081]-[0082] discloses the process performed by the mobility management node and the transfer node may be implemented by causing a computer such as a microprocessor and the like to execute a program and discloses this program can be stored and provided to a computer using any type of non-transitory computer readable media including semiconductor memories.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the mobility management device obtains the multiple different paging areas according to the different types of services from an external network analytic device).
wherein each paging area is smaller than a registration area of the terminal; (Iwai, Fig. 1 & [0060] discloses Fig. 1 shows the case of determining as the PA, an area that is within one location registration area such as the routing area RA or the tracking area TA to which the mobile station belongs and specifically, at least one base station or at least one cell is selected as the PA from a plurality of base stations or a plurality of cells within the location registration area (i.e. indicates obviousness that the paging area PA is smaller than the registration area RA or TA) to which the mobile station in the standby state belongs and Fig. 1 shows the paging area PA comprising multiple base stations BS and cells is smaller than the location registration area).
receiving, by the access and mobility management network element, a downlink data notification sent from a session management network element, wherein the downlink data notification notifies that there is downlink data to be sent to the terminal; in response to receiving the downlink data notification and in response to the downlink data associated with a first type of service, sending, by the access and mobility management network element, a paging message to the terminal when the terminal is in idle mode, within a first paging area of the plurality of paging areas that is associated with the first type of service; (Iwai, Fig. 7 & [0070] discloses in step S35 the mobility management node sends a response indicating a reception of the downlink data notification to the transfer node (i.e. reads on session management network element) and in step S36, in response to the arrival of the downlink traffic addressed to the mobile station in the standby state (i.e. reads on idle mode) at the upper network, the mobility management node sends a paging instruction to the base station within the PA (i.e. reads on first paging area of the plurality of paging areas that is associated with the first type of service) of the mobile station and in step S37, the base station sends a paging signal into the cell based on the paging instruction; Iwai, Fig. 3 & [0065]-[0066] discloses Fig. 3 shows elements relating to the paging control out of the functions of the transfer node and the transfer unit receives a downlink data addressed to a mobile station from the external network or other transfer node and discloses the notifying unit sends to the mobility management node a notification such as a downlink data notification indicating arrival of the downlink data addressed to the mobile station in the standby state and the downlink data notification includes the downlink data attribute).
when receiving,(Iwai, [0062] discloses the mobility management node can receive a location update request (i.e. reads on signaling or data sent by the terminal from an area) that is periodically sent from the mobile station and the mobility management node can obtain the latest location of the mobile station by the base station or cell having received the location update request and determine the geographical region that includes the latest location of the mobile station by the PA determining algorithm and select at least one base station or cell within the geographical region as the PA (i.e. reads on determining the first paging area)).
and upon determining that the first paging area is incorrect, disabling or updating, by the access and mobility management network element, the first paging area for the terminal (Iwai, [0043] discloses if a paging fails, the mobility management entity node may repeatedly perform paging while changing the paging area (i.e. indicates obviousness that the previous paging area is incorrect and has failed and is disabled and updated with a new paging area)).
Iwai discloses that the paging area is determined when moving to a new location as well as disclosing that the paging area is updated to a new paging area when a paging fails but fails to explicitly disclose that a mobile device sends a paging response to the network when moving to a new paging area after receiving the paging message in the old paging area and therefore fails to disclose “when receiving, in response to sending the paging message within the first paging area, signaling or data sent by the terminal from an area outside of the first paging area, determining, by the access and mobility management network element that the first paging area for the terminal is incorrect.”
In a related field of endeavor, Guo discloses:
when receiving, in response to sending the paging message within the first paging area, signaling or data sent by the terminal from an area outside of the first paging area, determining, by the access and mobility management network element that the first paging area for the terminal is incorrect and upon determining that the first paging area is incorrect, disabling or updating, by the access and mobility management network element, the first paging area for the terminal (Guo, [0067] discloses when the UE (i.e. reads on terminal) is moves to a new TA or RA and initiates a tracking area update TAU or routing area update RAU procedure or other access procedures such as paging response (i.e. indicates obviousness a paging response signaling and data is performed by the terminal in the new area outside of the previous paging area), the access entity (i.e. reads on access and mobility management network element) in the area where the UE currently locates determines based on the area where the UE currently locates whether a predetermined condition is met and when the UE needs to be paged, the UE is paged in the paging area (i.e. indicates obviousness of new updated paging area) administered by the access entity and it is prohibited to page the UE in the paging area (i.e. reads on disabling the first paging area) administered by the originally associated another access entity in the other network; Guo, [0030] discloses the TA is a registered area of SAE while RA is a registered area of UMTS and according to the current schema, the UE registers with MME when entering TA1 and initiates an UMTS location update after entering RA1 and registers with SGSN.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a mobile terminal UE receives a paging message from a previous paging area and sends a paging response after moving to a new TA wherein the access entity determines to utilize an updated current new paging area of its current location while the previous paging area administered is prohibited and disabled since the paging response is sent after the mobile terminal moves to the new tracking area TA and determination of the updated current new paging area is being performed after the mobile terminal UE sends the paging response).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Iwai to incorporate the teachings of Guo for the purpose of providing the system with various 
Regarding claim 3 and claim 12 and claim 20, Iwai in view of Guo discloses:
or an access network device list (Iwai, Fig. 1 & [0060] discloses Fig. 1 shows the case of determining as the PA, an area that is within one location registration area such as the routing area RA or the tracking area TA to which the mobile station belongs and specifically, at least one base station (i.e. reads on access network device list) or at least one cell (i.e. reads on cell list) is selected as the PA from a plurality of base stations or a plurality of cells within the location registration area to which the mobile station in the standby state belongs and Fig. 1 shows the paging area PA comprising multiple base stations BS and cells is smaller than the location registration area; Iwai, Fig. 7 & [0070] discloses in step S35 the mobility management node sends a response indicating a reception of the downlink data notification to the transfer node and in step S36, in response to the arrival of the downlink traffic addressed to the mobile station in the standby state at the upper network, the mobility management node sends a paging instruction to the base station within the PA of the mobile station and in step S37, the base station sends a paging signal into the cell based on the paging instruction).
Regarding claim 4 and claim 13, Iwai in view of Guo discloses:
The method according to claim 3 and The apparatus according to claim 12, wherein sending the paging message to the terminal comprises: determining, by the access and mobility management network element, the access network device list according to the first paging area; and sending a paging request to each access network device comprised in the access network device list, wherein the paging request or a second cell list, the first cell list comprises all cells within the first paging area, and the second cell list is comprised in the first cell list and is managed by a corresponding access network device (Iwai, Fig. 1 & [0060] discloses Fig. 1 shows the case of determining as the PA, an area that is within one location registration area such as the routing area RA or the tracking area TA to which the mobile station belongs and specifically, at least one base station (i.e. reads on access network device list) or at least one cell (i.e. reads on cell list) is selected as the PA from a plurality of base stations or a plurality of cells within the location registration area to which the mobile station in the standby state belongs and Fig. 1 shows the paging area PA comprising multiple base stations BS and cells is smaller than the location registration area; Iwai, Fig. 7 & [0070] discloses in step S35 the mobility management node sends a response indicating a reception of the downlink data notification to the transfer node and in step S36, in response to the arrival of the downlink traffic addressed to the mobile station in the standby state at the upper network, the mobility management node sends a paging instruction to the base station within the PA (i.e. reads on sending a paging request to each access network device) of the mobile station and in step S37, the base station sends a paging signal into the cell based on the paging instruction; Iwai, [0059] discloses the mobility management node may reduce the paging area of the mobile station and may enlarge the paging area of the mobile station; Iwai, [0043] discloses if a paging fails, the mobility management entity node may repeatedly perform paging while changing the paging area).  


Claim 5-6, 8-9, 14-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwai (US Patent Publication 2014/0364156 herein after referenced as Iwai) in view of Guo et al. (US Patent Publication 2009/0213762 herein after referenced as Guo) and further in view of VAIDYA et al. (US Patent Publication 2014/0155109 herein after referenced as Vaidya).

Regarding claim 5 and claim 14, Iwai in view of Guo discloses
The method according to claim 1 and The apparatus according to claim 10, wherein obtaining the plurality of paging areas of the terminal from the network data analytics network element comprises: receiving, by the access and mobility management network element, a registration message sent from the terminal; (Iwai, [0062] discloses the mobility management node can receive a location update request (i.e. reads on registration message registering the location) that is periodically sent from the mobile station and the mobility management node can obtain the latest location of the mobile station by the base station or cell having received the location update request and determine the geographical region that includes the latest location of the mobile station by the PA determining algorithm and select at least one base station or cell within the geographical region as the PA; Guo, [0030] discloses the TA is a registered area of SAE while RA is a registered area of UMTS and according to the current schema, the UE registers with MME when entering TA1 and initiates an UMTS location update after entering RA1 and registers with SGSN).
(Iwai, [0080] discloses the determination of the paging area based on the downlink data attribute that is the function of the PA control unit (i.e. reads on network data analytics network element) shown in Fig. 2 may be arranged as being separated from the mobility management node the performs the paging instruction such as the instruction unit (i.e. reads on an access and mobility management network element); Iwai, Fig. 2 & [0063]-[0064] discloses the paging area PA control unit includes a PA determining unit that determines the PA of the mobile station using the downlink data attribute included in the downlink data notification and discloses the paging instruction unit sends a paging instruction to the base station within the PA that is determined by the PA determining unit (i.e. indicates obviousness that the paging instruction unit would need to obtain and receive the paging area PA from the PA control unit); Iwai, [0051]-[0054] discloses the downlink data attribute used in determining PA may include at least one of a data type, a protocol type, port number, etc. and the data type includes an emergency alert, voice, mail, etc. (i.e. reads on type of service) and discloses when the emergency alert arrives, the mobility management node may determine a sufficiently large paging area of the mobile station including the current location registration area of the mobile station (i.e. indicates obviousness of the paging areas associated with an emergency alert type of service) and discloses when the voice data arrives, the mobility management node may determine the paging area including the current location registration area of the  of the mobile station and a location registration area adjacent thereto (i.e. indicates obviousness of the paging areas associated with a voice type of service) and when the mail data arrives, the mobility management node may determine as the paging area a base station or a cell within a predetermined distance from the center of the current location registration area of the mobile device (i.e. indicates obviousness of the paging areas associated with a mail type of service).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the mobility management device obtains and receives a message associated with the multiple different paging areas according to the different types of services from an external network analytic device).
Iwai in view of Guo discloses the mobility management node obtaining the paging area corresponding to a specific type of service from a separate device but fails to explicitly disclose that said paging area is obtained in response to a request and therefore fails to disclose “sending, by the access and mobility management network element, a request message to the network data analytics network element; and receiving, by the access and mobility management network element, a response message returned by the network data analytics network element,”  
In a related field of endeavor, Vaidya discloses:
sending, by the access and mobility management network element, a request message to the network data analytics network element; and receiving, by the access (Vaidya, Fig. 7 & [0045]-[0047] discloses the MME receives a subscriber event such as a subscriber attachment, detach, a tracking area update TAU, etc. and if MME (i.e. reads on access and mobility management network element) receives a subscriber event of EPS-ATTACH, MME sends a subscriber location activity update (i.e. reads on a request message) to analytics node and discloses analytics node uses the information in the subscriber location activity update to infer eNodeBs for paging and analytics node extracts information in the subscriber location activity update and updates its database of subscriber information and analytics node sends to MME an eNB list update representing a list of suggested eNBs for paging (i.e. reads on response message); Vaidya, [0025] discloses the MME sends a page to the n last visited eNBs in the last TA and if MME does not receive a paging response, MME sends a page to all eNBs in the last TA).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Iwai in view of Guo to incorporate the teachings of Vaidya for the purpose of providing the system with a means to inform the network device to request and obtain the paging list (Vaidya, Fig. 7 & [0045]-[0047]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize 
Regarding claim 6 and claim 15, Iwai in view of Guo and further in view of Vaidya discloses:
The method according to claim 5 and The apparatus according to claim 14, wherein the response message further comprises the registration area (Iwai, [0080] discloses the determination of the paging area based on the downlink data attribute that is the function of the PA control unit (i.e. reads on network data analytics network element) shown in Fig. 2 may be arranged as being separated from the mobility management node the performs the paging instruction such as the instruction unit (i.e. reads on an access and mobility management network element); Iwai, [0051]-[0054] discloses the downlink data attribute used in determining PA may include at least one of a data type, a protocol type, port number, etc. and the data type includes an emergency alert, voice, mail, etc. and discloses when the emergency alert arrives, the mobility management node may determine a sufficiently large paging area of the mobile station including the current location registration area of the mobile station and discloses when the voice data arrives, the mobility management node may determine the paging area including the current location registration area of the  of the mobile station and a location registration area adjacent thereto and when the mail data arrives, the mobility management node may determine as the paging area a base station or a cell within a predetermined distance from the center of the current location registration area of the mobile device; Vaidya, Fig. 7 & [0045]-[0047] discloses the MME receives a subscriber event such as a subscriber attachment, detach, a tracking area update TAU, etc. and if MME (i.e. reads on access and mobility management network element) receives a subscriber event of EPS-ATTACH, MME sends a subscriber location activity update (i.e. reads on a request message to receive an updated paging list) to analytics node and discloses analytics node uses the information in the subscriber location activity update to infer eNodeBs for paging and analytics node extracts information in the subscriber location activity update and updates its database of subscriber information and analytics node sends to MME an eNB list update representing a list of suggested eNBs for paging (i.e. reads on response message comprising the paging area)).
Regarding claim 8 and claim 17, Iwai in view of Guo discloses:
The method according to claim 1 and The apparatus according to claim 10, wherein determining whether the paging area is correct comprises: (Iwai, [0043] discloses if a paging fails, the mobility management entity node may repeatedly perform paging while changing the paging area (i.e. indicates obviousness that the previous paging area is incorrect and has fails and is disabled and updated with a new paging area)).
Iwai in view of Guo discloses that the mobility management entity node may determine the paging area is incorrect and has failed and perform repeated paging while changing the paging area but fails to explicitly disclose that the determination of the failure is caused by the terminal not being reached and therefore fails to disclose “when the terminal is not reached through paging within the paging area, determining, by the access and mobility management network element, that the paging area is incorrect;”.
In a related field of endeavor, Vaidya discloses:
when the terminal is not reached through paging within the paging area, determining, by the access and mobility management network element, that the paging area is incorrect; (Vaidya, [0025] discloses the MME sends a page to the n last visited eNBs in the last TA and if MME does not receive a paging response (i.e. indicates obviousness of the terminal is not reached through paging as no paging response was received), MME sends a page to all eNBs in the last TA; Vaidya, Fig. 7 & [0045]-[0047] discloses the MME receives a subscriber event such as a subscriber attachment, detach, a tracking area update TAU, etc. and if MME (i.e. reads on access and mobility management network element) receives a subscriber event of EPS-ATTACH, MME sends a subscriber location activity update to analytics node and discloses analytics node uses the information in the subscriber location activity update to infer eNodeBs for paging and analytics node extracts information in the subscriber location activity update and updates its database of subscriber information and analytics node sends to MME an eNB list update representing a list of suggested eNBs for paging).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Iwai in view of Guo to incorporate the teachings of Vaidya for the purpose of providing the system with a means to inform the network device to request and obtain the paging list (Vaidya, Fig. 7 & [0045]-[0047]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of the MME receiving a paging list from a network element as taught by Iwai) with another known element and comparable device utilizing a known technique (i.e. performing a process of the MME receiving a paging list from a network element wherein the paging list is received in response to a request and wherein the updating of the paging list is performed when the paging has failed and the terminal is not reached as taught by Vaidya) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of the MME 
Regarding claim 9 and claim 18, Iwai in view of Guo discloses:
The method according to claim 1 and The apparatus according to claim 10, wherein the method further comprises: (Iwai, [0080] discloses the determination of the paging area based on the downlink data attribute that is the function of the PA control unit (i.e. reads on network data analytics network element) shown in Fig. 2 may be arranged as being separated from the mobility management node the performs the paging instruction such as the instruction unit (i.e. reads on an access and mobility management network element); Iwai, Fig. 2 & [0063]-[0064] discloses the paging area PA control unit includes a PA determining unit that determines the PA of the mobile station using the downlink data attribute included in the downlink data notification and discloses the paging instruction unit sends a paging instruction to the base station within the PA that is determined by the PA determining unit (i.e. indicates obviousness that the paging instruction unit would need to obtain and receive the paging area PA from the PA control unit); Iwai, [0051]-[0054] discloses the downlink data attribute used in determining PA may include at least one of a data type, a protocol type, port number, etc. and the data type includes an emergency alert, voice, mail, etc. (i.e. reads on type of service) and discloses when the emergency alert arrives, the mobility management node may determine a sufficiently large paging area of the mobile station including the current location registration area of the mobile station (i.e. indicates obviousness of the paging areas associated with an emergency alert type of service) and discloses when the voice data arrives, the mobility management node may determine the paging area including the current location registration area of the  of the mobile station and a location registration area adjacent thereto (i.e. indicates obviousness of the paging areas associated with a voice type of service) and when the mail data arrives, the mobility management node may determine as the paging area a base station or a cell within a predetermined distance from the center of the current location registration area of the mobile device (i.e. indicates obviousness of the paging areas associated with a mail type of service).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the mobility management device obtains and receives a message associated with the multiple different paging areas according to the different types of services from an external network analytic device).
and sending, by the access and mobility management network element, a paging message to the terminal when the terminal is in idle mode within the updated paging area (Iwai, Fig. 7 & [0070] discloses in step S35 the mobility management node sends a response indicating a reception of the downlink data notification to the transfer node and in step S36, in response to the arrival of the downlink traffic addressed to the mobile station in the standby state (i.e. reads on idle mode) at the upper network, the mobility management node sends a paging instruction to the base station within the PA of the mobile station and in step S37, the base station sends a paging signal into the cell based on the paging instruction).
Iwai in view of Guo discloses the mobility management node obtaining the paging area corresponding to a specific type of service from a separate device but fails to explicitly disclose that said paging area is obtained in response to a request and therefore fails to disclose “sending, by the access and mobility management network element, a paging area update request to the network data analytics network element, wherein the paging area update request requests the network data analytics network element to update a paging area of the terminal”.
In a related field of endeavor, Vaidya discloses:
sending, by the access and mobility management network element, a paging area update request to the network data analytics network element, wherein the paging area update request requests the network data analytics network element to update a paging area of the terminal (Vaidya, Fig. 7 & [0045]-[0047] discloses the MME receives a subscriber event such as a subscriber attachment, detach, a tracking area update TAU, etc. and if MME (i.e. reads on access and mobility management network element) receives a subscriber event of EPS-ATTACH, MME sends a subscriber location activity update (i.e. reads on a paging area update request to update the paging area and receive an updated paging list) to analytics node (i.e. reads on network data analytics network element) and discloses analytics node uses the information in the subscriber location activity update to infer eNodeBs for paging and analytics node extracts information in the subscriber location activity update and updates its database of subscriber information and analytics node sends to MME an eNB list update representing a list of suggested eNBs for paging (i.e. reads on updated paging area sent by the network data analytics network element); Vaidya, [0025] discloses the MME sends a page to the n last visited eNBs in the last TA and if MME does not receive a paging response, MME sends a page to all eNBs in the last TA).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Iwai in view of Guo to incorporate the teachings of Vaidya for the purpose of providing the system with a means to inform the network device to request and obtain the paging list (Vaidya, Fig. 7 & [0045]-[0047]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of the MME receiving a paging list from a network element as taught by Iwai) with another known element and comparable device utilizing a known technique (i.e. performing a process of the MME receiving a paging list from a network element wherein the paging list is received in response to a request and .
 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540.  The examiner can normally be reached on Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645